Opinion issued July 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00444-CV
                            ———————————
                          DARRELL AKINS, Appellant
                                         V.
     MEMORIAL HERMANN HEALTH SYSTEM D/B/A MEMORIAL
       HERMANN NORTHEAST MEDICAL CENTER, Appellee



                    On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-76736



                          MEMORANDUM OPINION

      Appellant, Darrell Akins, representing that he no longer wishes to pursue the

appeal, has filed a motion to dismiss the appeal. No other party has filed a notice of

appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c). Further,
although the motion does not include a certificate of conference, more than ten days

have passed and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                         2